--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10(iii)










 














ADM Logo [admlogo.jpg]




ADM
DEFERRED COMPENSATION PLAN
FOR
SELECTED MANAGEMENT EMPLOYEES I




(As Adopted Effective September 1, 2001)








 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS






Page
   
ARTICLE I  INTRODUCTION
1
 
1.1
Plan; Purpose
1
 
1.2
Non-Qualified “Top-Hat” Plan
1
 
1.3
Plan Document
1
 
1.4
Effective Date of Document
1
 
1.5
The American Jobs Creation Act of 2004; Plan Freeze
1
       
ARTICLE II  DEFINITIONS AND CONSTRUCTION
1
 
2.1
Definitions
1
 
2.2
Choice of Law
5
       
ARTICLE III  PARTICIPATION AND CONTRIBUTION CREDITS
5
 
3.1
Participation
5
 
3.2
Elective Deferral Credits
6
 
3.3
Company Matching Credits
6
       
ARTICLE IV  ACCOUNTS AND INVESTMENT ADJUSTMENTS
7
 
4.1
Accounts
7
 
4.2
Valuation of Accounts
7
 
4.3
Earnings Credits
8
 
4.4
Statements
8
       
ARTICLE V  VESTING
8
       
ARTICLE VI  WITHDRAWALS WHILE EMPLOYED
9
 
6.1
Scheduled Withdrawals
9
 
6.2
Unscheduled Withdrawals
9
 
6.3
Financial HardshipWithdrawal
10
       
ARTICLE VII  DISTRIBUTIONS AFTER TERMINATION
10
 
7.1
Benefit on Termination of Employment
10
 
7.2
Time and Form of Distribution
10
 
7.3
Cash-Out of Small Accounts
11
 
7.4
Valuation of Accounts Following Termination of Employment
11
       
ARTICLE VIII  DISTRIBUTIONS AFTER DEATH
11
 
8.1
Survivor Benefits
11
 
8.2
Beneficiary Designation
12
 
8.3
Successor Beneficiary
13
       
ARTICLE IX  CONTRACTUAL OBLIGATIONS AND FUNDING
14
 
9.1
Contractual Obligations
14
 
9.2
Obligations Upon Occurrence of a Funding Event
14
       
ARTICLE X  AMENDMENT AND TERMINATION OF PLAN
14
       
ARTICLE XI  ADMINISTRATION/CLAIMS PROCEDURES
15
 
11.1
Administration
15
 
11.2
Claims Procedure
15
 
11.3
Indemnification
16


 
 

--------------------------------------------------------------------------------

 




 
11.4
Exercise of Authority
16
 
11.5
Telephonic or Electronic Notices and Transactions
16
       
ARTICLE XII  MISCELLANEOUS
17
 
12.1
Nonassignability
17
 
12.2
Withholding
17
 
12.3
Successors of the Company
17
 
12.4
Employment Not Guaranteed
17
 
12.5
Gender, Singular and Plural
17
 
12.6
Captions
17
 
12.7
Validity
17
 
12.8
Waiver of Breach
17
 
12.9
Notice
17






 
 

--------------------------------------------------------------------------------

 

ADM
DEFERRED COMPENSATION PLAN
FOR
SELECTED MANAGEMENT EMPLOYEES I


ARTICLE I


INTRODUCTION


1.1
Plan; Purpose.  The ADM DEFERRED COMPENSATION PLAN FOR SELECTED MANAGEMENT
EMPLOYEES I is sponsored by the Company to attract high quality executives and
to provide eligible executives with an opportunity to save on a pre-tax basis
and accumulate tax-deferred earnings to achieve their financial goals.



1.2
Non-Qualified “Top-Hat” Plan. The Plan is a “top-hat” plan – that is, an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and therefore is
exempt from Parts 2, 3 and 4 of Title I of ERISA.



1.3
Plan Document. The Plan document consists of this document, any appendix to this
document and any document that is expressly incorporated by reference into this
document.



1.4
Effective Date of Document.  The Plan (as stated in this document) is effective
September 1, 2001.



1.5
The American Jobs Creation Act of 2004; Plan Freeze.



1.5.1
The Jobs Creation Act.  The American Jobs Creation Act of 2004 (the “Jobs Act”)
changed the income inclusion rules applicable to nonqualified deferred
compensation plans.  In response to the Jobs Act, the Plan is amended to freeze
participation and future deferrals, with all deferrals after December 31, 2004,
to be under the ADM Deferred Compensation Plan for Selected Management Employees
II (the “Successor Plan”).  The Company intends that the Accounts remaining
under this Plan and attributable to deferrals on and prior to December 31, 2004,
will qualify for “grandfathered” treatment under Code § 409A.



1.5.2
Freeze.  Any contrary provision of this document notwithstanding, there will be
no Active Participants under this Plan, and no deferrals or credits (other than
Earnings Credits) will be added to any Participant’s Account, after December 31,
2004, unless earned and vested by that date as determined under Code § 409A
(deferrals and credits earned or vested after December 31, 2004, will be
governed by the Successor Plan).



 
All other provisions of this document will remain effect and will govern
Participant rights and obligations after December 31, 2004.





ARTICLE II


DEFINITIONS AND CONSTRUCTION


2.1
Definitions.



2.1.1
“Account” means the account established for a Participant pursuant to Article
IV.



2.1.2
“Administrator” means the Company.



2.1.3
“Affiliate” means any corporation that is a member of the same controlled group
as the Company as defined in Code § 414(b) or any business entity that is under
common control with the Company as defined in Code § 414(c).

 
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.4
“Annualized Base Salary” means an individual’s base salary from the Company and
its Affiliates (excluding bonuses, incentive payments and other special
compensation) expressed on an annual basis.



2.1.5
“Beneficiary” means a person or persons designated as such pursuant to Sec. 8.2.



2.1.6
“Certified Domestic Partner” means a person of the same or opposite sex who is
not a Spouse, and with respect to whom the Participant has on file with ADM (and
has not terminated) an affidavit attesting that the conditions for domestic
partner status are satisfied as specified in the Domestic Partner Policy adopted
(and as modified from time to time) by ADM.



2.1.7
“Change in Control” means either:



 
(a)
A person other than the Company or a subsidiary of the Company acquires
beneficial ownership, directly or indirectly, of thirty-percent (30%) or more of
the combined voting power of the Company’s then outstanding securities entitled
to vote generally in the election of directors (“Voting Securities”), provided
that the following will not constitute a Change in Control under this subsection
(a):

 

  (i)  Any acquisition directly from the Company;         (ii) Any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or one or more of its subsidiaries;         (iii)  Any acquisition by
any corporation with respect to which, immediately following such acquisition,
more than 60% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the persons who were the beneficial owners, respectively,
of the outstanding Company common stock and Voting Securities immediately prior
to such acquisition in substantially the same proportions as their ownership,
immediately prior to such acquisition, of the outstanding Company common stock
and Voting Securities, as the case may be;

 
 
(b)
Approval by the stockholders of the Company of (i) the complete dissolution or
liquidation of the Company, or (ii) the sale or other disposition of all or
substantially all of the assets of the Company (in one or a series of
transactions), other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 60% of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the persons who
were the beneficial owners, respectively, of the outstanding Company common
stock and Voting Securities immediately prior to such sale or other disposition
in substantially the same proportions as their ownership, immediately prior to
such sale or other disposition, of the outstanding Company common stock and
Voting Securities, as the case may be;



 
(c)
Approval by the stockholders of the Company of a reorganization, merger or
consolidation of the Company (other than a merger or consolidation with a
subsidiary of the Company) or a statutory exchange of outstanding Voting
Securities of the Company, unless immediately following such reorganization,
merger, consolidation or exchange, all or substantially all of the persons who
were the beneficial owners, respectively, of the outstanding Company common
stock and Voting Securities immediately prior to such reorganization, merger,
consolidation or exchange beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger, consolidation or exchange in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, consolidation or exchange, of the outstanding Company
common stock and Voting Securities, as the case may be; or

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
A majority of the members of the Board of Directors of the Company are not
Continuing Directors.  For purposes of this subsection (d), “Continuing
Directors” shall mean:



 
(i)
Individuals who, on the effective date of this Plan as provided in Section 1.4,
are directors of the Company,



 
(ii)
Individuals elected as directors of the Company subsequent to the effective date
of this Plan for whose election proxies have been solicited by the Board of
Directors of the Company, or



 
iii)
Any individual elected or appointed by the Board of Directors of the Company to
fill a vacancy on the Board of Directors of the Company caused by death or
resignation (but not by removal) or to fill a newly created directorship.



For purposes of this definition, a “person” means a person within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”), “beneficial ownership” means beneficial ownership within the
meaning of Rule 13d-3 under the Exchange Act, and “subsidiary” of the Company
means any entity of which securities or other ownership interests having general
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by the
Company.


2.1.8
“Code” means the Internal Revenue Code of 1986, as amended.



2.1.9
“Company” means Archer Daniels Midland Company and its successor and assigns.



2.1.10
“Company Match Credit” means the credit to the Account of a Participant pursuant
to Section 3.3.



2.1.11
“Deferral Eligible Compensation” means an individual’s base salary from the
Company and its Affiliates, plus any bonus, incentive, or other payments the
Company determines in its sole discretion to be eligible for a deferral election
under Sec. 3.2.



2.1.12
“Disability” means eligibility to receive benefits under the Company’s Long Term
Disability Plan as in effect at the time of such Disability.



2.1.13
“Earnings Credit” means the gains and losses credited on the balance of an
Account based on the choice made by the Participant (or Beneficiary after the
death of the Participant) among the investment options made available by the
Administrator.



2.1.14
“Eligible Executive” means an executive of the Company or a Participating
Affiliate:



 
(a)
Who is compensated on a salary basis;



 
(b)
Who is selected by the Company to be eligible to participate in the Plan; and



 
(c)
Whose Annualized Base Salary exceeds $175,000.



2.1.15
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



2.1.16
“Financial Hardship” means a sudden and unexpected illness or accident of the
Participant or his/her dependent’s (as defined in Code § 152(a)), property
casualty loss to the Participant, or other similar extraordinary and
unforeseeable circumstances of the Participant arising as a result of events
beyond the control of the Participant, which is not covered by insurance and may
not be relieved by the liquidation of other assets provided that such
liquidation would not cause a Financial Hardship, and which is determined to
qualify as a Financial Hardship by the Administrator.

 
 
 
 

--------------------------------------------------------------------------------

 
Cash needs arising from foreseeable events such as the purchase of a residence
or education expenses for children will not, alone, be considered a Financial
Hardship.


2.1.17
“Financial Hardship Withdrawal” means the distribution elected by the
Participant pursuant to Section 6.3.



2.1.18
“Funding Event” means a Change in Control or a Potential Change in Control.



2.1.19
“Participant” means an executive who is enrolled in the Plan, or a current or
former executive who is not enrolled but who has a balance remaining in his/her
Account under the Plan.  “Active Participant” means an executive who is enrolled
in the Plan.



2.1.20
“Participating Affiliate” means any Affiliate (while it is such) which employs
one or more Eligible Executives.



2.1.21
“Plan Year” means the calendar year, except that the first Plan Year will begin
September 1, 2001 and end December 31, 2001.



2.1.22
“Potential Change in Control” means any of the following:



 
(a)
The commencement by any person of a tender or exchange offer or a proxy contest
that would ultimately result in a Change in Control described in Sections
2.1.7(a) or (d).



 
(b)
The execution of a letter of intent, agreement in principle or definitive
agreement by the Company that would ultimately result in a Change in Control.



 
(c)
The public announcement by any person of such person’s intent to take or
consider taking actions which, if consummated, would result in a Change in
Control.



 
(d)
The adoption by the Board of Directors of the Company of a resolution to the
effect that a Change in Control is imminent for purposes of this Plan.



If 1/3rd of the Participants, separately or together, provide a written
statement to the Company that, in their good faith opinion, a Potential Change
in Control has occurred, then a Potential Change in Control will be deemed to
have occurred for purposes of this Plan unless the Company, within ten business
days after such statement has been received from the Participants provides the
Participants with an opinion of a nationally or regionally recognized law firm
that a Potential Change in Control has not occurred for purposes of the Plan.


For purposes of this definition, a “person” means a person within the meaning of
Sections 13(d) and 14(d) of the Exchange Act.


2.1.23
“Retirement” means Termination of Employment on or after the date on which the
Participant:



 
(a)
Attains age sixty-five (65) (referred to as “Normal Retirement”); or



 
(b)
Has both attained age fifty-five (55) and completed at least five (5) Years of
Service (referred to as “Early Retirement”).



2.1.24
“Scheduled Withdrawal” means the distribution elected by the Participant
pursuant to Section 6.1



2.1.25
“Spouse” means a person of the opposite sex to whom the Participant is legally
married (including a common-law spouse in any state that recognizes common-law
marriage).



2.1.26
“Termination of Employment” means resignation, discharge, retirement, death or
the happening of any other event or circumstance that results in the severance
of the employer-employee relationship with the Company and all Affiliates.  A
Termination of Employment will not be deemed to have occurred upon the
occurrence of a Disability until the Participant either:

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
Ceases to be eligible for benefits under the Company’s Long-Term Disability Plan
(and assuming he/she does not then return to active employment with the Company
or an Affiliate), except that:



 
(1)
The Administrator may, in its sole discretion, deem a Termination of Employment
for purposes of the Plan to have occurred prior to the above date and thus allow
for the commencement of benefits to the Participant; or



 
(2)
The Participant may elect to have a Disability constitute a Termination of
Employment for purposes of the Plan provided that such election is received by
the Administrator at least thirteen (13) months prior to the Disability.



An election under paragraph (2) must be made on such form, and in accordance
with such rules, as may be prescribed for this purpose by the Administrator.


 
(b)
Satisfies the requirements for Retirement.



2.1.27
“Trustee” means the trustee of the trust established pursuant to Section 9.2.



2.1.28
“Unscheduled Withdrawal” means a distribution elected by the Participant
pursuant to Section 6.2.



2.1.29
“Valuation Date” means each day on which trading occurs on the New York Stock
Exchange.



2.1.30
“Withdrawal Penalty” means the ten percent (10%) penalty deducted from an
Account as a result of an Unscheduled Withdrawal, or as a result of a change in
the form of distribution within thirteen (13) months prior to Termination of
Employment.



2.1.31
“Years of Service” means the cumulative consecutive years of continuous
full-time employment with the Company or an Affiliate (while it is such),
beginning on the date the Participant first began service with the Company or an
Affiliate (while it is such), and counting each anniversary thereof.



2.2
Choice of Law.  The Plan will be governed by the laws of the State of Illinois
to the extent that such laws are not preempted by the laws of the United
States.  All controversies, disputes, and claims arising hereunder must be
submitted to the United States District Court for the Central District of
Illinois.





ARTICLE III


PARTICIPATION AND CONTRIBUTION CREDITS


3.1
Participation.



3.1.1  
Selection by Board of Directors.  The Company will select the executives of the
Company and Participating Affiliates who will be eligible to participate in the
Plan from among those whose Annualized Base Salary exceeds $175,000.



3.1.2  
Enrollment.  An Eligible Executive will be allowed to enroll in the Plan as of
the first day of the month that coincides with or next follows the date thirty
(30) days after he/she is notified of eligibility for the Plan.  Thereafter, an
Eligible Executive may elect to enroll for a Plan Year during the enrollment
period established by the Administrator for such Plan Year, which enrollment
period will be a period of at least thirty (30) days that precedes the start of
the Plan Year.



Enrollment must be made in such manner and in accordance with such rules as may
be prescribed for this purpose by the Administrator (including by means of a
voice response or other electronic system under circumstances authorized by the
Administrator).
 
 
 
 

--------------------------------------------------------------------------------

 
3.1.3  
End of Eligibility.  An Eligible Employee may continue to participate in the
Plan for so long as the Plan remains in effect and he/she remains an Eligible
Employee.



3.2
Elective Deferral Credits.



3.2.1
Elective Deferral Credits.  Elective Deferral Credits will be made for each
payroll period on behalf of each Active Participant who has enrolled in the Plan
and who thereby elects to have his/her Deferral Eligible Compensation reduced in
order to receive Elective Deferral Credits.  The Elective Deferral Credits for a
payroll period will be given on or as soon as administratively practicable after
the payroll date for such payroll period in an amount equal the amount of the
reduction in Deferral Eligible Compensation.



 
An Eligible Executive may elect to reduce his/her Deferral Eligible Compensation
for a payroll period by any whole percent, but not less than five percent (5%)
or more than seventy-five percent (75%) (or such other minimum and/or maximum as
the Company determines in its sole discretion to be appropriate for any bonus or
other incentive payment that is eligible for a deferral election). An election
(or the modification or revocation of an election) must be made in such manner
and in accordance with such rules as may be prescribed for this purpose by the
Administrator (including by means of a voice response or other electronic system
under circumstances authorized by the Administrator).  An election must be made
as part of enrollment described in Section 3.1.2. and must specify the
Subaccount(s) to which the Elective Deferrals are to be credited pursuant to
Section 4.1.1.



3.2.2
Elections are Irrevocable.  An election will be “evergreen” – that is, it will
apply with respect to the Plan Year (or the remaining portion thereof) to which
it relates and to subsequent Plan Years until changed or revoked by the
Participant during an open enrollment period, or changed or revoked during the
Plan Year as provided under this Section.  An election will be irrevocable
throughout the Plan Year; except that:

 

  (a) 
Elective Deferrals will automatically stop during the Plan Year:

 


(i)  
If the Participant receives a hardship withdrawal prior to age 59½ from his/her
Before-Tax Contribution Account under the ADM 401(k) Plan for Salaried
Employees;



(ii)  
If the Participant receives an Unscheduled Withdrawal or Financial Hardship
Withdrawal;



(iii)  
Upon the occurrence of a Disability.



(iv)  
Upon Termination of Employment.



 
(b)
The Administrator may, in its sole discretion, allow a Participant to reduce or
stop his/her Elective Deferrals during the Plan as necessary to alleviate a
Financial Hardship.



 
(c)
The Administrator may, in its sole discretion, allow a Participant who has had a
material increase in his/her Annualized Base Salary during the Plan Year as a
result of a change in job position with the Company or Participating Affiliate
to change his/her election with respect to the remaining portion of the Plan
Year, subject to the limits specified in Sec. 3.2.1.  Any such change in
election will be effective as soon as administratively practicable after the new
election is made, and will not apply retroactively to any payroll period that
has started prior to the date the new election is made.



3.2.3
Limits.  The Administrator may, in its sole discretion, limit the minimum or
maximum amount of Elective Deferrals that are allowed under the Plan by any
Participant or any group of Participants.



3.3
Company Matching Credits.  Company Matching Credits will be made for each Plan
Year on behalf of each Participant who receives Elective Deferrals Credits for
such Plan Year, who has made the maximum permissible elective deferrals under
the ADM 401(k) Plan for Salaried Employees, and whose employer matching
contributions under the ADM Employee Stock Ownership Plan for Salaried Employees
(“Salaried ESOP”) are reduced because of the reduction in Base Pay resulting
from an election under this Plan.  The Company Matching Credits for a Plan Year
will be given on or as soon as administratively practicable after the first
business day of the next Plan Year in an amount equal to the difference between
the amount of the employer matching contributions that would have been made
under the Salaried ESOP if his/her Base Pay had not been reduced as a result of
the election under this Plan (disregarding the impact such additional matching
contributions would have had on the nondiscrimination test under Code § 401(m)),
and the actual amount of employer matching contributions made under the Salaried
ESOP for the Plan Year.

 
 

--------------------------------------------------------------------------------

 


 
ARTICLE IV



 
ACCOUNTS AND INVESTMENT ADJUSTMENTS



4.1
Accounts.



4.1.1
Types of Subaccounts.  The following Subaccounts will be maintained under the
Plan as part of the Account of each Participant:



 
(a)
“Subaccount A – Retirement Subaccount” to reflect Elective Deferral Credits
which the Participant directs be credited to this Subaccount.



 
(b)
“Subaccount B – Scheduled Withdrawal Subaccount” to reflect Elective Deferral
Credits which the Participant directs be credited to this Subaccount.



 
(c)
“Subaccount C – Scheduled Withdrawal Subaccount” to reflect Elective Deferral
Credits which the Participant directs be credited to this Subaccount.



 
(d)
“Subaccount D – Company Contribution Subaccount” to reflect Company Matching
Credits.



Additional Subaccounts may also be maintained if considered appropriate by the
Administrator in the administration of the Plan.


4.1.2
Balance of Accounts.  A Subaccount will have a cash balance expressed in United
States Dollars.



4.1.3
Accounts for Bookkeeping Only.  Accounts and Subaccounts are for bookkeeping
purposes only and the maintenance of Accounts and Subaccounts will not require
any segregation of assets of the Company or any Participating Affiliate. Except
as provided in Section 9.2, neither the Company nor any Participating Affiliate
will have any obligation whatsoever to set aside funds for the Plan or for the
benefit of any Participant or Beneficiary, and no Participant or Beneficiary
will have any rights to any amounts that may be set aside other than the rights
of an unsecured general creditor of the Company or Participating Affiliate that
employs (or employed) the Participant.



4.2
Valuation of Accounts.



4.2.1
Daily Adjustments.  Accounts will be adjusted from time to time as follows:



 
(a)
Elective Deferral and Company Matching Credits.  Elective Deferral Credits and
Company Matching Credits will be added to the balance of the appropriate
Subaccount as of the dates specified in Sections 3.2 and 3.3.



 
(b)
Earnings Credits.  Earnings Credits will be added to (or subtracted) from the
balance of the Subaccount as of each Valuation Date as provided in Section 4.3.



 
(e)
Withdrawals and Distributions.  The withdrawals and distributions made from a
Subaccount will be subtracted from the balance of the Subaccount as of the date
the withdrawal or distribution is made from the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
4.2.2
Processing Transactions Involving Accounts.  Accounts shall be adjusted to
reflect Elective Deferral Credits, Company Matching Credits, Earnings Credits,
distributions and other transactions as provided in Section 4.2.1. However, all
information necessary to properly reflect a given transaction in an Account may
not be immediately available, in which case the transaction will be reflected in
the Account when such information is received and processed. Further, the
Administrator reserves the right to delay the processing of any Elective
Deferral Credit, Company Matching Credit, Earnings Credit, distribution or other
transaction for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive net asset values or prices, or to correct for its errors or omissions or
the errors or omissions of any service provider).



4.3
Earnings Credits.



4.3.1
Adjustment to Reflect Earnings Credits.  Accounts will be adjusted (increased or
decreased) as of each Valuation Date to reflect Earnings Credits as determined
under Section 4.3.2.



4.3.2  
Earnings Credits.  The Administrator will establish a procedure by which a
Participant (or Beneficiary following the death of a Participant) may elect to
have his/her Earnings Credits determined based the performance of one or more
investment options deemed to be available under the Plan.  The Administrator, in
its sole discretion, will determine the investment options that will be
available as benchmarks for determining the Earnings Credit, which may include
mutual funds, common or commingled investment funds or any other investment
option deemed appropriate by the Administrator.  The Administrator may at any
time and from time to time add to or remove from the investment options deemed
to be available under the Plan.



A Participant (or Beneficiary following the death of the Participant) will be
allowed on a hypothetical basis to direct the investment of his/her Account
among the investment options available under the Plan.  Hypothetical investment
directions may be given with such frequency as is deemed appropriate by the
Administrator, and must be made in such percentage or dollar increments, in such
manner and in accordance with such rules as may be prescribed for this purpose
by the Administrator (including by means of a voice response or other electronic
system under circumstances so authorized by the Administrator).  If an
investment option has a loss, the Earnings Credit attributable to such
investment option will serve to reduce the Account; similarly, if an investment
option has a gain, the Earnings Credit attributable to such investment option
will serve to increase the Account.   If the Participant fails to elect an
investment option, the Earnings Credit will be based on a money market
investment option or such other investment option as may be selected for this
purpose by the Administrator.


4.3.3
Hypothetical Investments.  All investment directions of a Participant or
Beneficiary will be on a “hypothetical” basis for the sole purpose of
establishing the Earnings Credit for his/her Account – that is, the Account will
be adjusted for Earnings Credits as if the Account were invested pursuant to the
investment directions of the Participant or Beneficiary, but actual investments
need not be made pursuant to such directions.  However, the Administrator, in
its sole discretion and without any obligation, may direct that investments be
made per the investment directions of Participants and Beneficiaries in order to
hedge the liability of the Company and Participating Affiliates.



4.4
Statements.  The Administrator may cause benefit statements to be issued from
time to time advising Participants and Beneficiaries of the status of their
Accounts, but it is not required to issue benefit statements and the issuance of
such benefit statements (and any errors that may be reflected on benefit
statements) will not in any way alter or affect the rights of Participants with
respect to the Plan.



 
ARTICLE V


VESTING


A Participant at all times will have a fully vested interest in his/her Account
under the Plan.




 
 

--------------------------------------------------------------------------------

 
ARTICLE VI


WITHDRAWALS WHILE EMPLOYED


6.1
Scheduled Withdrawals



6.1.1  
Scheduled Withdrawal Subaccounts.   A Participant may direct that up to two
Scheduled Withdrawal Subaccounts – Accounts B and C – be maintained under the
Plan.  When a Participant directs that a Scheduled Withdrawal Account be
established, he/she also must select:



 
(a)
The Plan Year during which distribution is to be made (or distributions are to
commence) with respect to such Subaccount, provided that such Plan Year must not
be before the third (3rd) Plan Year following the enrollment period in which the
Participant directs that the Scheduled Withdrawal Subaccount be established
under the Plan; and



 
(b)
The distribution method with respect to each such Subaccount, which may be
either a lump-sum or annual installments over a period that does not exceed four
(4) years.



An election as to the time and method of distribution from a Scheduled
Withdrawal Subaccount will be irrevocable.  For so long as a Participant has two
Scheduled Withdrawal Subaccounts, he/she may not elect to establish another
until full distribution has been made from a Scheduled Withdrawal Subaccount.


6.1.2
Scheduled Withdrawal Election Procedures. A election to establish a Scheduled
Withdrawal Account must be made in such manner and in accordance with such rules
as may be prescribed for this purpose by the Administrator (including by means
of a voice response or other electronic system under circumstances authorized by
the Administrator).



 
A Participant may direct that Elective Deferrals Credits be added to a Scheduled
Withdrawal Account and may change such election during any annual enrollment
period.  Such an election will be irrevocable for the Plan Year.  Elective
Deferral Credits cannot, however, be added to a Scheduled Withdrawal Account in
the Plan Year in which distribution is to be made (or distributions are to
start) from a Scheduled Withdrawal Account.



6.1.3
Scheduled Withdrawals.  Distributions will be made to the Participant from a
Scheduled Withdrawal Subaccount at the time and in the manner selected by the
Participant with respect to such Subaccount.  Payments will start no later than
the last day of January of the Plan Year selected by the Participant unless
preceded by Termination of Employment.  In the event of Termination of
Employment for any reason prior to completion of all payments elected with
respect to a Scheduled Withdrawal Subaccount, the balance of the Scheduled
Withdrawal Subaccount will be paid in the form provided in Article VII.  In the
event such Termination of Employment is as a result of the Participant’s death,
the Scheduled Withdrawal will be paid as provided Article VIII.



6.2
Unscheduled Withdrawals.



6.2.1
Unscheduled Withdrawals.  A Participant may make an Unscheduled Withdrawal at
any time of an amount not less than twenty-five percent (25%) of the balance of
his/her Account.  Such withdrawal will be paid as soon as administratively
practicable after the withdrawal request is received by the Administrator.



 
A Participant may make only one Unscheduled Withdrawal in any Plan Year.  If a
Participant elects to make an Unscheduled Withdrawal of seventy-five percent
(75%) or more of the balance of the Account, he/she will be deemed to have
elected to receive the entire balance of the Account.



 
The Elective Deferrals of the Participant will automatically stop in the event
of an Unscheduled Withdrawal, and the Participant will not be allowed to again
enroll until the first day of the second Plan Year following the date of the
Unscheduled Withdrawal.

 
 
 
 

--------------------------------------------------------------------------------

 
 
6.2.2
Withdrawal Penalty.  A Withdrawal Penalty will be permanently deducted from the
balance of the Account in the event of an Unscheduled Withdrawal.  The
Withdrawal Penalty will be in an amount equal to:



 
(a)
Five percent (5%) of the amount of the withdrawal if the withdrawal occurs
within twenty-four (24) months following a Change in Control; or



 
(b)
Otherwise, ten percent (10%) of the amount of the withdrawal.



 
An Unscheduled Withdrawal and Withdrawal Penalty will be deemed to have been
drawn on a pro-rata basis from the various investments of the Account.



6.3
Financial HardshipWithdrawal.  A Participant may make a Financial Hardship
Withdrawal from his/her Account in the event of a Financial Hardship.   Such
withdrawal will be paid as soon as administratively practicable after the
withdrawal request is received and the Administrator, in its sole discretion,
has determined that the Participant has a Financial Hardship.



 
The Elective Deferrals of the Participant will automatically stop in the event
of a Financial Hardship Withdrawal, and the Participant will not be allowed to
again enroll until the first day of the second Plan Year following the date of
the Financial Hardship Withdrawal.





ARTICLE VII


DISTRIBUTIONS AFTER TERMINATION


7.1
Benefit on Termination of Employment.  A Participant will be eligible to receive
a distribution of the full balance of his/her Account following his/her
Termination of Employment in accordance with the terms of this Article.



7.2
Time and Form of Distribution.



7.2.1
Time of Distribution.  A distribution will be made (or installment distributions
will commence if available and elected) as soon as administratively practicable
after either of the following dates as elected by the Participant:



 
(a)
Termination of Employment; or



 
(b)
January 1st next following Termination of Employment.



7.2.2
Form of Distribution.  A distribution will be made in the following form:



 
(a)
Retirement or Disability.  In the case of Retirement or Disability, a
distribution will be made in either of the following forms as elected by the
Participant:



 
(1)
A single-sum distribution of the full balance of his/her Account; or



 
(2)
A series of annual installments over a period of two (2) to twenty (20) years as
elected by the Participant.  Each annual installment will be determined by
dividing the balance of the Account as of the last Valuation Date prior to the
date on which the installments are to commence (and each anniversary of such
date) by the number of years remaining in the installment period elected by the
Participant.



 
The Account will continue to be adjusted for Earnings Credits during the
installment payout period; thus, if the balance in the Account as of the last
scheduled payment exceeds the scheduled payment because of positive Earnings
Credits, the full balance of the Account will be paid to the Participant, and if
the balance of the Account is not sufficient to pay all scheduled payments
because of negative Earnings Credits, the number of payments (and the amount of
the final payment) will be reduced accordingly.  However, with respect to the
final year of the installment payout period, the Administrator in its sole
discretion may direct that full payment of the balance of the Account be made to
the Participant in lieu of continued installment payments from the Plan.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(3)
A combination of (1) and (2).



 
(b)
Other Terminations.  In the case of a Termination of Employment other than
Retirement or Disability, a distribution will be in the form of a single-sum
distribution of the full balance of his/her Account.  However, the Administrator
may, in its sole discretion, elect to make a distribution in the form of annual
installments over a period of up to three (3) years.



7.2.3
Distribution Election Procedures.  A distribution election as to time and form
must be made in such manner and in accordance with such rules as may be
prescribed for this purpose by the Administrator (including by means of a voice
response or other electronic system under circumstances authorized by the
Administrator).



 
A distribution election will be effective only if it is received by the
Administrator at least thirteen (13) months prior to Termination of
Employment.  However, a Participant may elect to have a distribution election
take effect less than thirteen (13) months prior to Termination of Employment
subject to a Withdrawal Penalty of ten percent (10%) of the pre-penalty balance
of his/her Account.



7.2.4
Default Elections. If a Participant fails to file a timely election as to the
time of distribution, the distribution will be made as soon as administratively
practicable after Termination of Employment.  If a Participant fails to file a
timely election as to the form of distribution in the event of a Retirement or
Disability, the distribution will be made in a series of annual or monthly
installments, at the discretion of the Administrator, over a period of ten (10)
years.



7.3
Cash-Out of Small Accounts.  Notwithstanding any contrary provision, if the
balance of a Participant’s Account does not exceed one-hundred thousand dollars
($100,000) at Termination of Employment, the Administrator may, in its sole
discretion, elect to pay the full balance of the Account to the Participant is
full settlement of all benefits due under the Plan.



7.4
Valuation of Accounts Following Termination of Employment.  An Account will
continue to be credited with Earnings Credits in accordance with Article IV
until it is paid in full to the Participant or Beneficiary.





ARTICLE VIII


DISTRIBUTIONS AFTER DEATH


8.1
Survivor Benefits.



8.1.1
Survivor Benefits.  If a Participant dies prior to the full distribution of
his/her Account, his/her Beneficiary will be entitled to a survivor benefit
under the Plan.



8.1.2
Time of Distribution.  The survivor benefit will be paid on or as soon as
administratively practicable after the Administrator determines that a survivor
benefit is payable under the Plan – that is, the date the Administrator is
provided with the documentation reasonably necessary to establish the fact of
death of the Participant and the identity and entitlement of the Beneficiary.



8.1.3
Form of Distribution.  The survivor benefit will be paid in one of the following
forms as elected by the Participant:



 
(1)
A single-sum distribution of the full balance (or full remaining balance) of the
Participant’s Account; or

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(2)
A series of annual installments over a period of one (1) to five (5) years as
elected by the Participant.  Each annual installment will be determined by
dividing the balance of the Account as of the last Valuation Date prior to the
date on which the installments are to commence (and each anniversary of such
date) by the number of years remaining in the installment period elected by the
Participant.



 
The Account will continue to be adjusted for Earnings Credits during the
installment payout period; thus, if the balance in the Account as of the last
scheduled payment exceeds the scheduled payment because of positive Earnings
Credits, the full balance of the Account will be paid to the Beneficiary, and if
the balance of the Account is not sufficient to pay all scheduled payments
because of negative Earnings Credits, the number of payments (and the amount of
the final payment) will be reduced accordingly.  However, with respect to the
final year of the installment payout period, the Administrator in its sole
discretion may direct that full payment of the balance of the Account be made to
the Beneficiary in lieu of continued installment payments from the Plan.



 
(3)
A combination of (1) and (2).



Notwithstanding the above, if the Participant dies while he/she is receiving
installments under Section 7.2.2(a), such installments will continue to his/her
Beneficiary over the same period such benefits would have been paid to the
Participant.  However, the Administrator may, in its sole discretion, elect to
pay the survivor benefit in a single lump sum payment in an amount equal to the
remaining balance in the Account in full satisfaction of the benefit otherwise
payable under the Plan.


8.1.4
Distribution Election Procedures.  A distribution form election must be made in
such manner and in accordance with such rules as may be prescribed for this
purpose by the Administrator (including by means of a voice response or other
electronic system under circumstances authorized by the Administrator).



 
A distribution form election will be effective only if it is received by the
Administrator at least thirteen (13) months prior to the death of the
Participant.



8.1.5
Default Elections.  If a Participant fails to file a timely election as to the
form of distribution to his/her Beneficiary, the distribution will be made in a
single lump-sum payment, unless the Participant dies while he/she is receiving
installments under Section 7.2.2(a), in which case such installments will
continue to his/her Beneficiary over the same period such benefits would have
been paid to the Participant, subject to acceleration to a lump-sum at the
discretion of the Administrator.



8.2
Beneficiary Designation.



8.2.1
General Rule.  A Participant may designate any person (natural or otherwise,
including a trust or estate) as his/her Beneficiary to receive any balance
remaining in his/her Accounts when he/she dies, and, subject to the consent
requirements of Sec. 8.2.2, may change or revoke a Beneficiary designation
previously made without the consent of any current Beneficiary.



8.2.2
Special Requirements for Participants with a Spouse or Certified Domestic
Partner.  If a Participant has a Spouse or Certified Domestic Partner at the
time of death, such Spouse or Certified Domestic Partner will be his/her
Beneficiary unless the Spouse or Certified Domestic Partner has consented in
writing to the designation of a different Beneficiary.



Consent of a Spouse or Certified Domestic Partner will be deemed to have been
obtained if it is established to the satisfaction of ADM that such consent
cannot be obtained because the Spouse or Certified Domestic Partner cannot be
located.


If a Participant’s Spouse or Certified Domestic Partner consents to the
designation of a Beneficiary, that consent cannot be revoked so long as the
designation remains in effect, but the designation cannot be changed (other than
to revoke the designation and reinstate the Spouse or Certified Domestic Partner
as the Beneficiary) without the consent of the Spouse or Certified Domestic
Partner. If a Spouse or Certified Domestic Partner consents to the designation
of a Beneficiary, and the Participant and Spouse divorce or the Participant
files a notice with ADM that the domestic partner relationship has ended, the
consent of the prior Spouse or Certified Domestic Partner does not bind a
subsequent Spouse or Certified Domestic Partner.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.2.3
Form and Method of Designation.  A Beneficiary designation must be made on such
form and in accordance with such rules as may be prescribed for this purpose by
ADM. A Beneficiary designation will be effective (and will revoke all prior
designations) if it is received by ADM (or if sent by mail, the post-mark of the
mailing is) prior to the date of death of the Participant.  ADM may rely on the
latest Beneficiary designation on file (or if an effective designation is not on
file may direct that payment be made pursuant to the default provision of the
Plan) and will not be liable to any person making claim for such payment under a
subsequently filed designation or for any other reason.



 
ADM may rely on the latest designation on file with it (or may direct that
payment be made pursuant to the default provision if an effective designation is
not on file) and will not be liable to any person making claim for such payment
under a subsequently filed designation or for any other reason.



 
If a Participant designates a Beneficiary by name that is accompanied by a
description of a business, legal or family relationship to the Participant
(e.g., “spouse”, “business partner”, “landlord”), such Beneficiary will be
deemed to have predeceased the Participant if such relationship has been
dissolved or no longer exists at the death of the Participant.  If a Participant
designates a Beneficiary by name that is accompanied by a description of a
personal relationship to the Participant (e.g., “friend”), the dissolution of
that relationship will not affect the designation.  For purposes of applying the
above rules, a domestic partner (or similarly described) relationship will be
considered to be a “family” relationship if, and only if, the Participant has a
domestic partner affidavit on file with ADM as described in Sec. 2.1.6;
otherwise, it will considered to be a “personal” relationship.  Also for
purposes of applying the above rules, a domestic partner relationship will be
deemed to exist for so long as a Participant has a domestic partner affidavit on
file with ADM that has not been revoked and that is considered to be valid by
ADM, and accordingly, if such an affidavit is on file at death, ADM will not
independently verify the continued existence of domestic partner status.



8.2.4
Default Designation.  If a Beneficiary designation is not on file with ADM, or
if no designated Beneficiary survives the Participant, the Beneficiary will be
the person or persons surviving the Participant in the first of the following
classes in which there is a survivor, share and share alike:



 
(a)
The Participant’s Spouse or Certified Domestic Partner.



 
(b)
The Participant’s children, except that if any of the Participant’s children
predecease the Participant but leave issue surviving the Participant, such issue
will take by right of representation the share their parent would have taken if
living.



 
(c)
The Participant’s parents.



 
(d)
The Participant’s brothers and sisters.



 
(e)
The Participant’s estate.



 
The identity of the Beneficiary in each case will be determined by ADM.





8.3
Successor Beneficiary.   If the primary Beneficiary dies prior to complete
distribution of the benefits under Section 8.1.2, the remaining Account balance
will be paid to the contingent Beneficiary elected by the Participant in the
form of a lump sum payable as soon as administratively practicable after the
primary Beneficiary’s death is established.  If there is no surviving contingent
Beneficiary, the lump sum will be paid to the estate of the primary Beneficiary.





 
 

--------------------------------------------------------------------------------

 
ARTICLE IX


CONTRACTUAL OBLIGATIONS AND FUNDING


9.1
Contractual Obligations.



9.1.1
Obligations of Employer.  The Plan creates a contractual obligation on the part
of the Company and each Participating Affiliate to provide benefits as set forth
in the Plan with respect to:

 
 

  (a) 
Participants who are employed with the Company or that Participating Affiliate;
        (b)  Participants who were employed with the Company or that
Participating Affiliate prior to Termination of Employment; and          (c) 
Beneficiaries of the Participants described in (a) and (b). 

 
A Participating Affiliate is not responsible for (and has no contractual
obligation with respect to) benefits payable to a Participant who is or was
employed with the Company or another Participating Affiliate.  If a Participant
is employed with two or more employers (the Company and a Participating
Affiliate, or two or more Participating Affiliates, etc.), either concurrently
or at different times, each will be responsible for the benefit attributable to
Elective Deferral Credits and Company Matching Credits made while the
Participant was employed with that employer, adjusted for Earnings Credits.


9.1.2
Guarantee by Company.  The Company will guarantee and assume secondary liability
for the contractual commitment of each Participating Affiliate under Section
9.1.1.



9.2
Obligations Upon Occurrence of a Funding Event.  The Company will establish a
"rabbi" trust to fund benefits payable under the Plan.  However, neither the
Company nor any Participating Affiliate will have any obligation to fund such
trust except upon the occurrence of a Funding Event, and then, the Company and
each Participating Affiliate will be obligated to immediately deposit into the
trust an amount equal to the then current balance of the Accounts of all
Participants with respect to which it has a contractual obligation under
Section 9.1.1.



The above notwithstanding, neither the Company nor any Participating Affiliate
will transfer or contribute any funds during any “restricted period,” as defined
in Code § 409A(b)(3)(B), to any rabbi trust established under this Section
9.2.  If any funds are transferred or contributed during a restricted period and
the Company certifies in writing that such transfer or contribution was
disallowed under this provision, the funds will be deemed to have been
transferred or contributed under a mistake of fact and will be returned to the
Company or the Participating Affiliate, along with any earnings allocable to
such funds, regardless of whether the rabbi trust’s terms establish it as
revocable or irrevocable.


A rabbi trust established to fund benefits may be revocable (in whole or in
part) at any time prior to a Change in Control.  The assets of any rabbi trust
hereby established will not be held or transferred outside of the United States,
and the trust will not have any other feature that would result in a transfer of
property being deemed to have occurred under Code § 409A (for example, there
will be no funding obligation or restrictions on assets in connection with a
change in financial health of the Company or any Affiliate).




ARTICLE X


AMENDMENT AND TERMINATION OF PLAN


The Company may amend or terminate the Plan at any time and for any reason;
provided that, during the twenty-four (24) months immediately following a Change
in Control, the amendment or termination of the Plan will require the written
consent of a majority of the Participants who would be affected by such
amendment or termination of the Plan.  However, such written consent will not be
required if the Company makes a good faith determination that either the
amendment is required by law or the failure to adopt the amendment would have an
adverse tax consequence to the Participants affected by such amendment.  In no
event may an amendment or termination of the Plan reduce the balance or the
vested portion of the balance of the Account of any Participant or Beneficiary.


 
 

--------------------------------------------------------------------------------

 
If the Company terminates the Plan, the date of such termination will be treated
as a Termination of Employment for the purpose of calculating benefits and the
Company will pay to each Participant the benefits such Participant would be
entitled to receive under Article VII except that such termination benefits will
be paid in a single lump sum payable on the last day of the month following the
month in which termination of the Plan occurs.




ARTICLE XI


ADMINISTRATION/CLAIMS PROCEDURES


11.1
Administration.



11.1.1
Administrator.  The Company is the Administrator of the Plan with authority to
control and manage the operation and administration of the Plan and make all
decisions and determinations incident thereto.  Action on behalf of the Company
as Administrator may be taken by any of the following:



 
(a)
Its Board of Directors (or a committee thereof).



 
(b)
Its Chief Executive Officer.



 
(c)
Its Benefit Plans Committee.



 
(d)
Any individual, committee, or entity to whom responsibility for the operation
and administration of the Plan is allocated to by action of one of the above.



11.1.2
Third-Party Service Providers.  The Administrator may from time to time contract
with or appoint a recordkeeper or other third-party service provider for the
Plan.  Any such recordkeeper or other third-party service provider will serve in
a nondiscretionary capacity and will act in accordance with directions given
and/or procedures established by the Administrator.



11.1.3
Rules of Procedure.  The Administrator may establish, adopt or revise such rules
and regulations as it may deem necessary or advisable for the administration of
the Plan.



11.2
Claims Procedure



11.2.1
Claims Procedure.  If a Participant or Beneficiary does not feel as if he/she
has received full payment of the benefit due such person under the Plan, the
Participant or Beneficiary may file a written claim with the Administrator
setting forth the nature of the benefit claimed, the amount thereof, and the
basis for claiming entitlement to such benefit.  The Administrator will
determine the validity of the claim and communicate a decision to the claimant
promptly and, in any event, not later than ninety (90) days after the date of
the claim.  The claim may be deemed by the claimant to have been denied for
purposes of further review described below in the event a decision is not
furnished to the claimant within such ninety (90) day period.  If additional
information is necessary to make a determination on a claim, the claimant will
be advised of the need for such additional information within forty-five (45)
days after the date of the claim.  The claimant will have up to one hundred and
eighty (180) days to supplement the claim information, and the claimant will be
advised of the decision on the claim within forty-five (45) days after the
earlier of the date the supplemental information is supplied or the end of the
one hundred and eighty (180) day period.



 
A claim for benefits which is denied will be denied by written notice setting
forth in a manner calculated to be understood by the claimant:



 
(a)
The specific reason or reasons for the denial;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
A specific reference to any provisions of the Plan (including any internal
rules, guidelines, protocols, criteria, etc.) on which the denial is based;



 
(c)
A description of any additional material or information that is necessary to
process the claim; and



 
(d)
An explanation of the procedure for further reviewing the denial of the claim
(including applicable time limits and a statement of the claimant’s right to
bring a civil action under ERISA § 502(a) following an adverse determination on
review).



11.2.2
Review Procedures.  Within sixty (60) days after the receipt of a denial on a
claim, a claimant or his/her authorized representative may file a written
request for review of such denial.  Such review will be undertaken by the
Administrator and will be a full and fair review. The claimant will have the
right to review all pertinent documents.  The Administrator will issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision will be
rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant’s request for review.  The decision on review
will be in writing and will include specific reasons for the decision written in
a manner calculated to be understood by the claimant with specific reference to
any provisions of the Plan on which the decision is based.



11.2.3
Arbitration.  Any claim, dispute or other matter in question of any kind
relating to this Plan which is not resolved by the claims procedures will be
settled by arbitration in accordance with the employment dispute resolution
rules of the American Arbitration Associa­tion.  Notice of demand for
arbitration will be made in writing to the opposing party and to the American
Arbitration Association within a reasonable time after the claim, dispute or
other matter in question has arisen.  In no event will a demand for arbitration
be made after the date when the applicable statute of limita­tions would bar the
institution of a legal or equitable proceeding based on such claim, dispute or
other matter in question.  The decision of the arbitrator(s) will be final and
may be enforced in any court of competent jurisdiction.



The arbitrator(s) may award reasonable fees and expenses to the prevailing party
in any dispute hereunder and will award reasonable fees and expenses in the
event that the arbitrator(s) find that the losing party acted in bad faith or
with intent to harass, hinder or delay the prevailing party in the exercise of
its rights in connection with the matter under dispute.


11.3
Indemnification.  The Company and the Participating Affiliates jointly and
severally agree to indemnify and hold harmless, to the extent permitted by law,
each director, officer, and employee against any and all liabilities, losses,
costs, or expenses (including legal fees) of whatsoever kind and nature that may
be imposed on, incurred by, or asserted against such person at any time by
reason of such person’s services in the administration of the Plan, but only if
such person did not act dishonestly, or in bad faith, or in willful violation of
the law or regulations under which such liability, loss, cost, or expense
arises.



11.4
Exercise of Authority.  The Administrator and any person who has authority with
respect to the management, administration or investment of the Plan may exercise
that authority in its/his/her full discretion.  This discretionary authority
includes, but is not limited to, the authority to make any and all factual
determinations and interpret all terms and provisions of this document (or any
other document established for use in the administration of the Plan) relevant
to the issue under consideration.  The exercise of authority will be binding
upon all persons; and it is intended that the exercise of authority be given
deference in all courts of law to the greatest extent allowed under law, and
that it not be overturned or set aside by any court of law unless found to be
arbitrary and capricious, or made in bad faith.



11.5
Telephonic or Electronic Notices and Transactions. Any notice that is required
to be given under the Plan to a Participant or Beneficiary, and any action that
can be taken under the Plan by a Participant or Beneficiary (including
enrollments, changes in deferral percentages, loans, withdrawals, distributions,
investment changes, consents, etc.), may be by means of voice response or other
electronic system to the extent so authorized by the Administrator.



 
 

--------------------------------------------------------------------------------

 


ARTICLE XII


MISCELLANEOUS


12.1
Nonassignability.  Neither the rights of, nor benefits payable to, a Participant
or Beneficiary under the Plan may be alienated, assigned, transferred, pledged
or hypothecated by any person, at any time, or to any person whatsoever.  Such
interest and benefits will be exempt from the claims of creditors or other
claimants of the Participant or Beneficiary and from all orders, decrees,
levies, garnishments or executions to the fullest extent allowed by law.



12.2
Withholding.  A Participant must make appropriate arrangements with the Company
or Participating Affiliate for satisfaction of any federal, state or local
income tax with­holding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan.  If no other
arrangements are made, the Company or Participating Affiliate may provide, at
its discretion, for such withholding and tax payments as may be required,
including, without limitation, by the reduction of other amounts payable to the
Participant.



12.3
Successors of the Company.  The rights and obligations of the Company under the
Plan will inure to the benefit of, and will be binding upon, the successors and
assigns of the Company.



12.4
Employment Not Guaranteed.  Nothing contained in the Plan nor any action taken
hereunder will be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company.



12.5
Gender, Singular and Plural.  All pronouns and any variations thereof will be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require.  As the context may require, the singular may be
read as the plural and the plural as the singular.



12.6
Captions.  The captions of the articles, paragraphs and sections of this
document are for convenience only and will not control or affect the meaning or
construction of any of its provisions.



12.7
Validity.  In the event any provision of the Plan is held invalid, void or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provisions of the Plan.



12.8
Waiver of Breach.  The waiver by the Company of any breach of any provision of
the Plan will not operate or be construed as a waiver of any subsequent breach
by that Participant or any other Participant.



12.9
Notice.  Any notice or filing required or permitted to be given to the Company
or the Participant under this Agreement will be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, in the case of the
Company, to the principal office of the Company, directed to the attention of
the Administrator, and in the case of the Participant, to the last known address
of the Participant indicated on the employment records of the Company.  Such
notice will be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.  Notices to the Company may be permitted by electronic
communication according to specifications established by the Administrator.



 
 

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, the Company has caused this Plan to be executed this
______________ day of August, 2001.




Archer Daniels Midland Company,
a Delaware corporation






By___________________________________


Title_________________________________





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
